Case 2:21-cv-03491-PA-KS Document 19 Filed 09/15/21 Page 1 of 1 Page ID #:74


 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   OMAR LUNA,                                        Case No. CV 21-3491 PA (KSx)
12                        Plaintiff,                   JUDGMENT OF DISMISSAL
13
            v.
14
     LAUREL REAL INVESTMENTS;
15   DOES 1 TO 10,
16                        Defendants.
17
18          In accordance with the Court’s September 15, 2021 Minute Order dismissing this

19   action for lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED

20   that the action is dismissed without prejudice.

21
22   DATED: September 15, 2021

23                                                      ___________________________________
                                                                   Percy Anderson
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28
